i          i        i                                                                i       i      i




                                 MEMORANDUM OPINION

                                        No. 04-08-00473-CV

                              RODMAN EXCAVATION, INC., et al.,
                                       Appellants

                                                  v.

                           YC PARTNERS, LTD. d/b/a Yantis Company,
                                        Appellee

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2007-CI-03027
                            Honorable Karen H. Pozza, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: January 7, 2009

DISMISSED

           The parties have filed an agreed motion to dismiss this appeal, stating they have fully

compromised and settled all the matters at issue in the underlying lawsuit and in this appeal. The

parties request that this appeal be dismissed with prejudice, with each party to bear its own costs and

attorney’s fees. The motion is granted, and this appeal is dismissed with prejudice. See TEX . R. APP .

P. 42.1(a)(1); Caballero v. Heart of Tex. Pizza, LLC, 70 S.W.3d 180, 181 (Tex. App.—San Antonio

2001, no pet.). Costs of appeal are taxed against the parties who incurred them. See TEX . R. APP . P.

42.1(d).
                                                       PER CURIAM